ORDER
PER CURIAM.
Abe Givens (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing.
Movant pléd guilty to driving while intoxicated (DWI), in violation of Section 577.010 RSMo 1994, as a persistent DWI offender under Section 577.023 RSMo Cum.Supp.1999. The trial court sentenced Movant to five years imprisonment pursuant to the terms of the plea agreement.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).